Citation Nr: 0203023	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  00-20 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a right distal radius fracture, with 
avulsion of the ulnar styloid.

2.  Timeliness of the appeal of determinations denying 
service connection for a left ankle disability and 
depression, claimed as secondary to the service-connected 
right wrist disability; a total rating based on individual 
unemployability; and extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 because of treatment for 
service-connected disability requiring convalescence beyond 
March 1, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979, 
and from January 1981 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied a claim for a 
disability evaluation in excess of 30 percent for the 
service-connected residuals of a right distal radius 
fracture, with avulsion of the ulnar styloid.


REMAND

The record shows that the veteran was, until very recently, 
represented by Mr. James W. Stanley, Jr., a private attorney 
whose authority to represent VA claimants was revoked by VA, 
effective October 10, 2001.  The veteran has chosen Disabled 
American Veterans as his new representative, and he has filed 
a motion to re-schedule a videoconference hearing before a 
member of the Board at the RO, after failing to appear for a 
previously scheduled hearing.  The motion has been granted by 
the undersigned, and the case must therefore be remanded to 
the RO at this time, for appropriate action.

It is also noted that, on September 26, 2000, Mr. Stanley, 
Jr., filed what was meant to represent the veteran's 
Substantive Appeal with the issues of service connection for 
a left ankle disability and depression, claimed as secondary 
to the service-connected right wrist disability; a total 
rating based on individual unemployability; and extension of 
a temporary total evaluation under 38 C.F.R. § 4.30 because 
of treatment for service-connected disability requiring 
convalescence beyond March 1, 1999.  These claims arose from 
rating decisions dated in January and July 1999, of which the 
veteran was notified in letters dated February 10 and August 
10, 1999, respectively.  A Statement of the Case (SOC) 
addressing these claims was sent to the veteran on June 22, 
2000.  Since the September 2000 document meant to represent 
the veteran's Substantive Appeal was not received at the RO 
within the one-year timeframe immediately following 
notification of the rating decisions, nor within the 60-day 
period afforded to the veteran after the issuance of the SOC, 
it is not readily apparent that the filing of the veteran's 
Substantive Appeal with these decisions was timely.  The 
veteran and his current representative are consequently 
hereby advised that they are free to submit any written 
argument on the question of whether a Substantive Appeal as 
to the above four issues was timely filed, and that they will 
also have the opportunity to submit oral testimony on this 
particular matter at the videoconference hearing that will be 
rescheduled by the RO pursuant to the instructions set forth 
in this remand.

In view of the above, this case is remanded to the RO for the 
following:

1.  The RO should make the claims folders 
available to the veteran's new 
representative, for their review and 
submission of written argument in support 
of the veteran's claim for an increased 
rating for the service-connected right 
wrist disability.

2.  The RO should thereafter re-schedule 
the veteran for a videoconference hearing 
before a member of the Board sitting in 
Washington, DC.  The veteran and his 
representative should be reminded that, 
in addition to having an opportunity to 
address the issue of an increased rating 
for the service-connected right wrist 
disability at the videoconference 
hearing, they will be free to submit 
argument at that time on the question of 
whether a Substantive Appeal was timely 
filed with regard to the claims of 
service connection for a left ankle 
disability and depression, claimed as 
secondary to the service-connected right 
wrist disability; a total rating based on 
individual unemployability; and extension 
of a temporary total evaluation under 
38 C.F.R. § 4.30 because of treatment for 
service-connected disability requiring 
convalescence beyond March 1, 1999.  

Thereafter, the case should be sent back to the Board, if 
appropriate.

The veteran is hereby further advised that he has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


